Citation Nr: 0203319	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 19, 1973, to 
March 1977.  A DD Form 214 of record shows prior active 
service of two years, one month and eight days, thereby 
commencing in February 1971 according to the veteran's 
testimony at his January 2002 hearing.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1. The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  A disabling hearing impairment as defined by 38 C.F.R. § 
3.385 (2001) is shown many years after service; a persistent 
hearing impairment is not shown in service or for over 23 
years following the appellant's release from service; 
competent medical evidence of any incident in service causing 
a hearing impairment or tinnitus has not been presented.

3.  Tinnitus is shown many years after service; tinnitus is 
not shown in service or for over 23 years following the 
appellant's release from service; competent medical evidence 
of any incident in service causing tinnitus has not been 
presented.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and the service incurrence of 
bilateral sensorineural hearing loss may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (codified as amended at 38 U.S.C. §§ 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (codified as amended at 38 U.S.C. §§ 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Furthermore, assistance shall include providing a medical 
examination or obtaining a medical opinion when these are 
necessary to make a decision on a claim.  However, such 
assistance is not mandated unless there is (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
evidence indicating that a disability or symptoms may be 
associated with the claimant's active service.  See 38 
U.S.C.A. §§ 5103A (West Supp. 2001).

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The record contains the veteran's 
service medical records, post-service private audiometric 
reports, a private medical statement, a report of VA medical 
examination in March 2001, statements from the veteran and 
the transcript of hearing testimony.  

Additionally, the veteran has clearly been apprised of the 
evidence needed to substantiate his claims, including in the 
October 2001 Statement of the Case and notification letters 
to the veteran, issued during the pendency of the appeal.  
The veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claims.  Accordingly, the VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims, and the Board will proceed to a 
decision on the merits.

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, 
specifically, sensorineural hearing loss, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology. See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

The veteran's report of medical examination for enlistment 
reflects that in February 1971, his auditory thresholds at 
the frequencies 500, 1,000, 2,000 and 4,000 hertz were 
reported to be: 25, 25, 15 and 20 on the left, respectively; 
and 10, 10, 10 and 25 on the right, respectively.  The report 
of medical examination for reenlistment dated in December 
1976 shows the auditory thresholds at the frequencies 500, 
1,000, 2,000, 3000, 4,000 and 6000 hertz as: 10, 10, 10, 20, 
35 and 45 on the left, respectively; and 15, 10, 15, 15, 15 
and 50 on the right, respectively.  On the report of medical 
examination for release from active duty, dated in February 
1977, the auditory thresholds at the frequencies 500, 1,000, 
2,000, 3000, 4,000 and 6000 hertz were reported to be: 10, 
10, 15, 10, 0 and 20 on the left, respectively; and 10, 10, 
10, 15, 10 and 15 on the right, respectively; and during this 
examination the veteran responded affirmatively to having had 
or now having ear, nose or throat trouble, and as not knowing 
if he had ever had or now had a hearing loss.  

These audiology findings are contained in reports of medical 
examinations conducted in February 1971, December 1976, and 
February 1977 during active service.  The reports of those 
examinations show that during clinical evaluation the ears 
and drums were normal during each of these three 
examinations.  Associated with those examination reports are 
reports of medical history showing that in February 1977 the 
veteran reported that he now had or had had ear, nose, or 
throat trouble, and that he did not know if he now had or had 
had hearing loss.  

During a Video Conference Hearing before the Board in January 
2002, the veteran testified regarding his claim for hearing 
loss and tinnitus.  He testified that during service, his 
duty assignment pertained to radio operations high frequency 
communications at Fort Huachuca, Arizona, and later in 
Naples, Italy.  During service he worked for about six years 
with loud noise from transmitters and receivers, and 60K 
generators with jet engines, without ear protection.  He went 
on sick call and complained about ringing in his ears but was 
told that this would stop later.  He testified that no record 
was made of his complaint of tinnitus.  He testified that he 
had difficulty hearing and tinnitus since his period of 
active service and that this has gotten worse over time. 

The report of private audiometric testing in April 2000 
contains a graphic representation of puretone thresholds, 
indicating that the veteran did have bilateral impaired 
hearing.  It was noted that the military was the client's 
opinion as to the cause of the hearing loss.  

The report of a June 2000 private audiological examination 
contains a graphic representation of findings pertaining to 
auditory thresholds, indicating mild to severe hearing loss 
in both ears at the indicated frequencies of 250, 500, 1,000, 
2,000, 3000, 4,000 and 8000 hertz.  

In a statement of June 2000, R. L. Palesano, M.D., noted that 
the veteran is his patient and has had difficulty with 
hearing loss and tinnitus for quite some time.  The statement 
recorded that ear, nose and throat examination was 
unremarkable; and that the veteran's history was significant 
for being exposed to loud noises in the military in the 
distant past.  The physician stated that he had reviewed the 
veteran's old audiograms from the military and opined that 
they showed noise induced hearing loss on discharge that was 
not present on his entry examination.  The physician stated 
that the veteran's audiogram today showed continued worsening 
in the high frequencies in each ear, consistent with noise 
induced sensorineural hearing loss.

The report of a March 2001 VA audiology examination shows 
that the veteran reported a history of gradually progressive 
hearing loss for the past 25 years.  The veteran reported 
that he was exposed to excessive noise levels in the military 
including high frequency communications, generators, jet 
engines, heavy artillery and small firearms.  The report 
indicates that the veteran reported the onset of bilateral 
tinnitus in 1977 as not associated with any circumstance.  
This examination report concluded with a summary of 
audiological test results showing bilateral, mild to severe, 
sensorineural hearing loss.

In a statement attached to his November 2001 VA Form 9, the 
veteran discussed the environmental conditions of service 
related to the cause of his bilateral hearing loss and 
tinnitus; and a failed post-service hearing test for 
employment after October 1977.

The Board has carefully reviewed the entire record and notes 
that the record does show that the veteran currently has 
tinnitus, as shown in the June 2000 statement from a private 
physician; and does have a bilateral hearing impairment which 
meets the criteria set out in 38 C.F.R. § 3.385.  However, 
the veteran has failed to demonstrate a nexus, or link, 
between his current disorders of tinnitus and bilateral 
hearing loss, and service.

The veteran's service medical record of December 1976 
reflects that during service the veteran did not have a 
bilateral high frequency deficit.  Although the February 1977 
report of medical history records that the veteran indicated 
that he had had or now had ear, nose or throat trouble, and 
did not know if he now had or had had a hearing loss, the 
audiology test findings show that any hearing loss beyond a 
variation of normal had disappeared.  Further, on examination 
in February 1977, clinical evaluation of the ears and drums 
was normal.    

The first documented medical evidence of a hearing loss after 
service is contained in an April 2000 private medical record 
of audiology testing.  The first and only medical evidence of 
tinnitus is contained in a June 2000 private statement in 
which a physician stated that the veteran had had tinnitus 
for quite some time.

The only qualifying evidence relating the post service 
bilateral hearing loss and tinnitus to service is contained 
in the June 2000 physician's statement.  During the veteran's 
January 2002 hearing he indicated that the physician making 
the June 2000 statement had reviewed the three in-service 
examination reports discussed in this decision.  In his June 
2000 statement, that physician opined that the old audiograms 
from service showed noise induced hearing loss on discharge 
that was not present on his entry examination.  However, 
review of the audiology test findings from the service 
examination reports shows that the high frequency deficits 
noted in 1976 had subsided to a normal level by 1977, and 
that the thresholds in 1977 were no worse than those recorded 
in 1971.

The Board notes here that although the June 2000 statement 
shows that the veteran has tinnitus, it does not propose a 
nexus between service and the tinnitus.  Nor does the record 
otherwise contain a qualified opinion or evidence to relate a 
tinnitus to service.
    
The Board finds that the veteran's testimony regarding noise 
exposure during service is credible.  However, even 
considering such exposure during service, and that there is 
evidence of a current tinnitus and hearing loss as defined by 
the VA, a sustainable nexus between the assumed noise 
exposure and the current tinnitus and hearing loss is not 
established.  First, there is no treatment record showing any 
unequivocal complaint during service, and a chronic hearing 
loss or tinnitus is not verified over a long period following 
the appellant's release from active service.  To the extent 
that the physician relied on the appellant's medical history 
of exposure to loud noises in the military in forming his 
June 2000 opinion, this opinion is of diminished probative 
value as the December 1976 frequency deficits had ceased to 
exist by February 1977 when the audiometric thresholds were 
no greater than those recorded on the 1971 enlistment 
examination.  This medical opinion without supporting 
clinical data does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board is cognizant of the veteran's contentions presented 
on appeal. The veteran asserts that he was exposed to a 
significant amount of loud noise in his position, and that 
this caused his current bilateral hearing loss and tinnitus.  
Although the veteran asserts that he has had hearing loss 
during and since service, the report of the audiometric 
examination for release from service in February 1977 shows 
that his hearing was essentially within normal limits and 
that he was qualified medically for separation from service.  
He has not been able to present any verification of any 
ongoing ear disorder over a period of many years after 
service.

On the basis of the foregoing, the Board finds an absence of 
probative and persuasive evidence to establish that the 
veteran's bilateral hearing loss or tinnitus was either 
directly, or in the case of hearing loss, presumptively 
related to service.  Rather, the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, so service connection is 
not warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

